
	

115 HR 4038 : DHS Accountability Enhancement Act
U.S. House of Representatives
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 4038
		IN THE SENATE OF THE UNITED STATES
		October 24, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to reassert article I authorities over the Department of
			 Homeland Security, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the DHS Accountability Enhancement Act. 2.Repeal (a)In generalSection 872 of the Homeland Security Act of 2002 (6 U.S.C. 452) is repealed and the item relating to such section in the table of contents in section 1(b) of such Act is struck.
 (b)Technical and conforming amendmentsThe Homeland Security Act of 2002 is amended— (1)in section 506 (6 U.S.C. 316)—
 (A)by striking subsection (b); and (B)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively;
 (2)in section 702(b) (6 U.S.C. 342(b)), by amending paragraph (4) to read as follows:  (4)ReorganizationThe Secretary may allocate or reallocate the functions of the Office, or discontinue the Office.; and
 (3)in paragraph (3) of section 2006(b) (6 U.S.C. 607(b)), by striking sections 506(c)(2) and inserting sections 506(b)(2). Passed the House of Representatives October 23, 2017.Karen L. Haas,Clerk 